                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA

                   Plaintiff,                              4:18CR3070
      vs.
                                             FINDINGS AND RECOMMENDATION
JOSEPH L. MELTON                                   ON PLEA OF GUILTY

                   Defendant.



      Defendant, together with counsel and in the presence of counsel for
government, appeared before the undersigned magistrate judge to tender a plea
of guilty. Defendant was advised of the right to appear before a United States
District Judge, and agreed to enter a guilty plea before a magistrate judge.


      After being sworn, Defendant was advised of the charges and possible
penalties, and was orally examined in open court as required by Federal Rule of
Criminal Procedure 11. Defendant was also given the advice required by that
Rule. Finally, Defendant was given an opportunity to address the court, and ask
questions.


      Counsel for the government and counsel for Defendant were given the
opportunity to suggest additional questions by the court. Moreover, both counsel
orally certified that they believed the plea was knowing, intelligent and voluntary,
and that there was a factual basis for the plea.


      Having questioned Defendant and considered the Defendant’s responses,
the undersigned magistrate judge finds and concludes that (1) the plea is
knowing, intelligent, and voluntary; (2) there is a factual basis for the plea; (3) the
parties and the court have complied with the provisions of Rule 11 and any other
provisions of the law governing the submission of guilty pleas; (4) a petition to
enter a plea of guilty, on a form approved by the court, was completed by the
defendant, defendant=s counsel and counsel for the government, accompanied
the defendant=s plea, and was placed in the court file; (5) a written plea
agreement between the defendant and the government was filed of record; and
(6) there are no agreements or stipulations other than as contained in the written
plea agreement.

      IT IS RECOMMENDED to the Honorable John M. Gerrard, United States
District Judge, that after de novo review, the court accept the guilty plea and find
the defendant guilty of the crime(s) to which the defendant tendered a guilty plea;
and the that court accept the written plea agreement discussed with the
defendant at the time of the plea hearing and filed of record, understanding that
the court is not bound by the parties= agreement and stipulation, but may with the
aid of the presentence report, determine the facts relevant to sentencing. (See,
U.S.S.G. ' 6B1.4(d)).


      The court finds that in the interest of obtaining a just, efficient, and
expeditious resolution of this case, the deadline for objecting to the findings and
recommendation herein should be shortened. (See NEGenR 1.1(c)). Therefore,
if any party desires to object to the findings and recommendation, they shall do
so no later than 14 calendar days following the date of the filing of the plea
transcript, or the audio recording of the proceeding, whichever is earlier, or they
may be deemed to have waived the right to object to adoption of the findings and
recommendation.


      November 6, 2019.
                                             BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
